DISSENTING OPINION
MUNDY, Member,
August 26, 1987 — In my view, respondent is guilty of an egregious infraction of the Code of Professional Responsibility and is, therefore, deserving of a substantially greater measure of discipline than the private reprimand urged by my colleagues. I must, therefore, dissent.
This is not simply a case where an attorney did not pay a debt nor is it just a matter of failing to fulfill the fiduciary obligations of an agent. The undisputed facts in this case are that respondent accepted monies ($4,000) from one party ([I]) to be paid to another ([J]) for which service respondent was to be paid a fee ($2,500). Instead, respondent converted the entire $6,500 to his own use. The monies were used in part to pay off a pre-existing obligation which had arisen under similar circumstances wherein respondent had failed to meet obligations he had contractually undertaken on behalf of the [B],
The hearing committee, as well as the majority of the board, found that an attorney-client relationship did not exist with respect to these transactions, and thus, dismissed those allegations in the petition for discipline, which refer directly to the parameters of *243proper conduct within the attorney-client context.3 They did find, however, that respondent was guilty of conversion, a most serious infraction of the Code of Professional Responsibility.
After a careful examination of the authorities presented to it in briefs filed by both sides, the hearing committee, in its well reasoned report, found that respondent had violated D.R. 1-102(A)(4), which prohibits conduct involving dishonesty, fraud, deceit, or misrepresentation; and D.R. 1-102(A)(6), which prohibits an attorney from engaging in any other conduct that adversely reflects on his fitness to practice law. These findings were accepted by the majority of the board. I would add the finding that respondent is also in violation of D.R. 1-102(A)(3) which prohibits an attorney from engaging in illegal conduct and moral turpitude. The knowing, willful and purposeful taking of monies which belong to another constitutes a per se violation of these rules.
Both the hearing committee and the majority of the board concur in the findings of fact and conclusions of law regarding conversion. The issue in dispute is the appropriate measure of discipline to be recommended in this matter. The hearing committee recommended a public censure by the Supreme *244Court to be followed by a one-year probation. The majority of the board has recommended that respondent be given a private reprimand. It is my view that neither recommendation is truly reflective of the magnitude of respondent’s offense.
A review of the case law shows that the Supreme Court has found conversion to be a most egregious offense justifying the disbarment of the perpetrator. Office of Disciplinary Counsel v. Knepp, 497 Pa. 396, 441 A.2d 1197 (1982); Office of Disciplinary Counsel v. Kissel, 497 Pa. 467, 442 A.2d 217 (1982); Matter of Leopold, 469 Pa. 384, 366 A.2d 227 (1976); Matter of Greene, 470 Pa. 164, 368 A.2d 245 (1977); Office of Disciplinary Counsel v. Lewis, 493 Pa. 519, 426 A.2d 1138 (1981); Office of Disciplinary Counsel v. Herrmann, 475 Pa. 560, 381 A.2d 138 (1977). In each of those cases, however, the conversion was committed within the lawyer-client context. Both the hearing committee and the board determined that the absence of a lawyer-client relationship provides a sufficient basis for distinguishing the instant case from those cited.
In effect, it is contended that because respondent’s status as a lawyer was incidental to, rather than essential to, the transaction which led to the conversion, a lesser penalty is appropriate. Since, arguably, the [J] placed their confidence in respondent in his capacity as a booking agent rather than because he was a lawyer, it is claimed that respondent’s misconduct does not extend to the public’s perception of and confidence in the legal profession.
On the other hand, it is clear from the record that respondent did indeed hold himself out as an attorney in this transaction.4 In fact, he made his status *245as an attorney known to the agent representing the [J] before the agent agreed to a contract which provided no security in the form of an escrow or deposit. Respondent’s reference to his profession clouds the issue considerably. If this reference was intended to induce a higher degree of confidence that the terms of the contract would be fulfilled, it can hardly be claimed that respondent’s misconduct did not harm the reputation of the bar generally.
Taken in its best light, I find little merit in this argument. Conversion cannot be excused, nor its effect lessened, simply because the respondent was not wearing his “lawyer’s hat” when the conversion took place. The circumstances may be distinguishable, but the difference is negligible.
I join with the hearing committee in being “extremely troubled by the fact that full restitution has not been made.” Hearing Committee Report at 18. Respondent’s failure to attempt to restore the monies he converted is indicative of a lack of remorse and, in my opinion, belies the majority’s assertion that “the experience respondent has attained from the proceedings herein, coupled with the assessed discipline, conveys a forceful message to him as to the proper, ethical conduct demanded of a member of the bar of this Commonwealth.” Majority opinion at 241.
Except for the fact that respondent’s actions were outside the course of a lawyer:client relationship, the instant facts are quite similar to those in Matter of Leopold, supra. In that case, respondent had been “advanced” the sum of $5,500 by a client to be held in escrow against a potential claim of another. In this case, respondent was entrusted with a sum of money to be paid to another. In Leopold, as here, respondent, after converting the monies for his own use, made no attempt at restitution. This circum*246stance was not overlooked by the Supreme Court in disbarring Leopold:
“[Petitioner had no legal claim to the possession or use of the funds beyond the terms agreed to with his client. Here we find it appropriate to emphasize that this petitioner’s failure to make any recognizable effort to restore the misappropriated funds to his former client smacks of an irremissible indifference to his legal obligations.” Leopold at 398, 366 A.2d at 234.
In my view, respondent in this case is no less deserving of the same measure of discipline as rendered by the Supreme Court in Leopold. I recommend that respondent be disbarred from the practice of law.
ORDER
And now, August 26, 1987, upon consideration of the report and recommendation of Hearing Committee [ ] dated January 9, 1987; it is ordered and decreed, that the said [respondent] of [ ], be subjected to private reprimand by the Disciplinary Board of the Supreme Court of Pennsylvania as provided in rule 204(a)(5) of the Pennsylvania Rules of Disciplinary Enforcement at the next session of this board. Costs are to be paid by the respondent.

. Respondent admittedly commingled all the funds which he received and, thus, was accused in the petition for discipline of the following violations:
(1) D.R. 9-102(A) — improper maintenance of client funds.
(2) D.R. 9-102(B)(l) — lack of prompt notice to client concerning receipt of client’s funds.
(3) D.R. 9-102(B)(3) — improper maintenance of accounts of funds of clients.
(4) D.R. 9- 102(B)(4) — prompt payment of client’s funds.
The hearing committee and the board concur that since there was no attorney-client relationship, respondent cannot be found guilty of those offenses which relate to commingling.


. In the contract transmittal letter to the agent representing the [J], respondent stated that he was “an attorney representing many entertainers and entertainment concerns.” Board finding of fact no. 22.